         Case 1:19-cv-01796-PEC Document 219 Filed 09/15/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                         )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )             No. 19-1796C
                                                   )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                 )
                                                   )
               Defendant,                          )
                                                   )
and                                                )
                                                   )
MICROSOFT CORPORATION,                             )
                                                   )
               Intervenor-Defendant.               )

                  DEFENDANT’S UNOPPOSED MOTION
  FOR LEAVE TO FILE REMAND DECISION VIA ELECTRONIC FILING SYSTEM

       Pursuant Rule 7(b) of the Rules of the United States Court of Federal Claims (RCFC),

defendant, the United States, respectfully requests leave to file the remand decision

electronically, via the Court’s CM/ECF system.

       On April 17, 2020, the Court remanded this case to the United States Department of

Defense (DoD) until August 17, 2020, pursuant to 28 U.S.C. § 1491(a)(a) and RCFC 52.2(a), “so

that the agency may reconsider the aspects of the procurement challenged in this protest action.”

ECF No. 203. On August 11, 2020, the Court extended the remand period until September 16,

2020. ECF No. 218. DoD has concluded its reconsideration of the procurement.

       RCFC 52.2(d) requires that “[w]hen the action directed under a remand order is

completed, the administrative or executive body or official to whom the order was directed must

forward to the clerk for filing 2 copies of the final decision or other action taken.” In the interest

of providing the substance of the decision in a timely fashion to the Court and to counsel, the
        Case 1:19-cv-01796-PEC Document 219 Filed 09/15/20 Page 2 of 2




United States respectfully requests leave to file the Source Selection Decision Document

electronically, via the Court’s CM/ECF system. Because the document contains protected

material, we intend to file it under seal. See Second Amended Protective Order, ECF No 109.

       For these reasons, we respectfully request that the Court permit the filing of the remand

decision, under seal, via the Court’s CM/ECF electronic filing system. Counsel for plaintiff,

Amazon Web Services, Inc. (AWS), and defendant-intervenor, Microsoft Corporation

(Microsoft), have indicated that neither AWS nor Microsoft oppose this motion.

                                                Respectfully submitted,

                                                JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General

                                                ROBERT E. KIRSCHMAN, JR.
                                                Director

                                                s/ Patricia M. McCarthy
                                                PATRICIA M. MCCARTHY
OF COUNSEL:                                     Assistant Director

MICHAEL G. ANDERSON                             s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                           ANTHONY F. SCHIAVETTI
Assistant General Counsel                       Senior Trial Counsel
Washington Headquarters Service &               RETA BEZAK
Pentagon Force Protection Agency                Trial Attorney
Office of General Counsel                       U.S. Department of Justice
Department of Defense                           Civil Division
                                                Commercial Litigation Branch
TYLER J. MULLEN                                 PO Box 480, Ben Franklin Station
CCPO Legal Advisor                              Washington, D.C. 20044
Assistant General Counsel                       Tel: (202) 305-7572
Defense Information Systems Agency              Fax: (202) 305-1571
Office of the General Counsel                   anthony.f.schiavetti@usdoj.gov

September 15, 2020                              Attorneys for Defendant



                                                2
